DETAILED ACTION
The Preliminary Amendment has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites that the “processor detects” and claim 19 recites “when detecting” however no sensor or detector is claimed to perform these functions.  Therefore, it is not clear what structure, if any, the applicant is attempting to recite in these claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 14, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 9,400,873 B2) in view of Iwami (US 2019/0050660 A1).  Kamen discloses a medication-taking management system/medication-taking management method/non-transitory program storage medium comprising a tablet moving in a housing (21); an image sensor (26) configured to capture an image of a tablet; and at least one processor (30) configured to identify the captured tablet, based on a feature of a tablet surface acquired from a captured image acquired by the image sensor (see col. 17, lines 57-63) and output an image capture time indicating a time of capturing the captured image and an identification result associated with the image capture time (see col. 27, lines 30-45).  The at least one processor identifies the tablet based on a change of brightness in an area of the tablet in the captured image including a character printed on the tablet (see col. 17, lines 55-65, note “OCR”).  The at least one processor detects a signal based on an input from an outside and controls the image sensor according to a detection result (see col. 17, lines 15-40).  The at least one processor controls the image sensor according to information relating to the tablet (see col. 16, lines 50-62, note the sensor is prevented from operating).  The at least one processor identifies an individual piece of the tablet using information for identifying an individual piece of the tablet (see col. 17, lines 55-65).  Kamen discloses all the limitations of the claims, but it does not explicitly disclose a light source configured to irradiate the tablet; the light source emitting light where an irradiation area of light with respect to a first face and an irradiation area of light on a second face parallel to the first face fall within a predetermined range; or the light source controlled to start light irradiation when detecting the tablet passing a separator of two spaces.  However, Iwami discloses a similar device which includes a light source (30, 19, 20) configured to irradiate a moving tablet; the light source emitting light where an irradiation area of light with respect to a first face and an irradiation area of light on a second face parallel to the first face fall within a predetermined range (see paras. 0043-0044); and the light source controlled to start light irradiation when detecting the tablet passing a separator (24) of two spaces (see para. 0050), for the purpose of improving the clarity of image captured by an image sensor.  It would have been obvious for a person of ordinary skill in the art, at the time of the applicant’s invention to modify Kamen by including a light source configured to irradiate a moving tablet; the light source emitting light where an irradiation area of light with respect to a first face and an irradiation area of light on a second face parallel to the first face fall within a predetermined range; and the light source controlled to start light irradiation when detecting the tablet passing a separator of two spaces, as disclosed by Iwami, for the purpose of improving the clarity of image captured by an image sensor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jacobs (US 2012/0330684 A1) and Gershtein (US 2015/0302255 A1) disclose similar devices which identify medication using light and sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653